DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/13/2022 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 8, 14, 15, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (US Pub. 2020/0293738).
Regarding independent claim 1, Zhang teaches a semiconductor device (Figs. 1, 2, 6; para. 0068+), comprising: 
a substrate (40) having a plurality of pixels (401) (Fig. 1; para. 0068, 0071); and 
a light-collimating layer (30) disposed on the substrate (Fig. 6; para. 0069, 0071; para. 0180+), comprising: 
a transparent material layer (layer 600 comprised of layers 630/620/610/640) covering the pixels (para. 0195); 
a first light-shielding layer (302) disposed on the substrate; 
a second light-shielding layer (301) disposed on the first light-shielding layer; and 
a plurality of transparent pillars disposed in the first light-shielding layer and the second light-shielding layer (Fig. 6), 
wherein the transparent material layer comprises: 
a raised portion (630) disposed between the substrate and the first light-shielding layer; and 
at least one separating portion (620) disposed between the first light-shielding layer and the second light-shielding layer.
Re claim 2, Zhang teaches wherein the raised portion is in direct contact with the pixels (Fig. 6).
Re claim 3, Zhang teaches wherein the first light- shielding layer is disposed between the substrate and the second light-shielding layer (Fig. 6).
Re claim 4, Zhang teaches wherein the raised portion fully covers the pixels (Fig. 6).
Re claim 5, Zhang teaches wherein the first light- shielding layer and the second light-shielding layer are formed of the same material (para. 0180).
Re claim 7, Zhang teaches wherein the light- collimating layer further comprises a third light-shielding layer (303) disposed on the second light-shielding layer, the transparent material layer comprises a plurality of the separating portions (620/610), and the separating portions are disposed between the first light- shielding layer and the second light-shielding layer (620), and disposed between the second light-shielding layer and the third light-shielding layer (610) (Fig. 6).
Re claim 8, Zhang teaches wherein the first light- shielding layer, the second light-shielding layer, and the third light-shielding layer respectively have a plurality of holes (Fig. 6; para. 0184), and the transparent pillars are at least disposed in the holes of the first light-shielding layer and the second light-shielding layer (Fig. 6).
Re claim 14, Zhang teaches wherein a top surface of each of the transparent pillars is round (para. 0187).
Re claim 15, Zhang teaches a biometric device (para. 0064), comprising: the semiconductor device as claimed in claim 1 (refer to claim 1 rejection); a color filter layer (500) disposed on the semiconductor device (para. 0162-0163, 0166); and a light source layer (120) disposed on the color filter layer (para. 0161-0163).
Re claim 17, Zhang teaches a cover plate (130) disposed on a top of the light source layer (para. 0073).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Pub. 2020/0293738) in view of Li et al. (CN 206657364 U).
Re claim 6, Zhang teaches wherein the material of the first light-shielding layer and the second light-shielding layer comprises a metal and/or a black opaque material (para. 0118).
Zhang is silent with respect to the specific materials of a photoresist, an ink, a molding compound, a solder mask, an epoxy resin or a combination thereof.
Li teaches a similar device wherein the material of the light shielding layer may be at least photoresist (para. 0052).
It would have been obvious to one of ordinary skill in the art at time of filing to use photoresist as the material of the shielding layer of Zhang because it is considered obvious to select a known material based on its suitability for an intended purpose (MPEP 2144.07).
Re claim 10, Zhang teaches wherein the wherein a cross-sectional area of each hole of the first light-shielding layer is smaller than a cross-sectional area of each hole of the third light-shielding layer (para. 00186), as opposed to equal as claimed.
Li teaches a similar device wherein the cross-sectional areas may be equal (para. 0054); therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Zhang such that the cross-sectional areas were the same as taught by Li for the purpose of; for example, requiring a fewer number of masks for manufacturing.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Pub. 2020/0293738) in view of Chung et al. (US Pub. 2018/0120149).
Re claim 12, Zhang teaches wherein a distance between the first light-shielding layer and the second light-shielding layer is the same as a distance between the second light-shielding layer and the third light-shielding layer instead of different, as claimed.
Chung teaches a similar device wherein a distance between the first light-shielding layer (1442) and the second light-shielding layer (1443) is different from a distance between the second light-shielding layer and the third light-shielding layer (1445) (Fig 4; para. 0040-0043) as this help reduce crosstalk (para. 0036-0037).
It would have been obvious to one of ordinary skill in the art at the time of filing to adjust the layers of Zhang as taught by Chung to arrive at the claimed invention for the same advantage of improving crosstalk.
Re claim 13, Zhang teaches wherein a thickness of the raised portion is the same as a thickness of the separating portion instead of larger than as claimed.
Chung teaches a similar device wherein a thickness of the raised portion (1421) is the larger than a thickness of the separating portion (1441) (Fig 4; para. 0040-0043) as this help reduce crosstalk (para. 0036-0037). 
It would have been obvious to one of ordinary skill in the art at the time of filing to adjust the layers of Zhang as taught by Chung to arrive at the claimed invention for the same advantage of improving crosstalk.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Pub. 2020/0293738) in view of NPL-U.
Re claim 16, Zhang teaches wherein the light source layer is a backlight, but is silent with respect to it comprising a plurality of light sources, and the light sources are arranged in an array.
NPL-U teaches wherein it is known that backlights can comprise a plurality of light sources, and the light sources are arranged in an array and further teaches advantages of array-type to include even illumination and allows for local dimming/darker black pixels (Usages).
It would have been obvious to one of ordinary skill in the art at the time of filing to choose to have the backlight of Zhang be an array type backlight comprising a plurality of light sources, and the light sources are arranged in an array for the advantages of this type of backlighting disclosed above. Furthermore, choosing array-lighting over edge-lighting would be a simple matter of engineering choice.

Allowable Subject Matter
Claims 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY KAY REIDA whose telephone number is (571)272-4237. The examiner can normally be reached M-F 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOLLY K REIDA/               Examiner, Art Unit 2816